Determination of respondent New York City Housing Authority dated October 7, 1992, which terminated petitioner’s tenancy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court *474by order of the Supreme Court, New York County [Stanley L. Sklar, J.], entered June 24, 1993) is dismissed, without costs.
There was substantial evidence to support respondent’s determination terminating petitioner’s tenancy. Pursuant to a search warrant, Housing Authority police searched petitioner’s premises and seized a substantial quantity of narcotics, as well as weapons for which no permit had been obtained. Petitioner’s assertion that the contraband seized belonged to others presented an issue of credibility, and the resolution of that issue is left to the Hearing Officer, not the court (Cataquet v Hernandez-Pinero, 198 AD2d 193). Moreover, we discern no basis for disturbing the determination to terminate her tenancy rather than allow her to remain on the promise that she will exclude the offenders from her apartment (see, e.g., Matter of Burgess v Popolizio, 169 AD2d 831). Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.